Citation Nr: 0301009	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  99-21 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an increased rating for the residuals of a 
lumbar spine injury, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to August 
1990, and again from April 1992 to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an April 1998 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied the 
benefits sought on appeal.  The Board first considered the 
issue on appeal in January 2001, however, a remand was 
required in order for additional development to be 
performed and for the RO to ensure that the requirements 
of the Veterans Claims Assistance Act of 2000 (the VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West Supp. 2001)] 
were met.  The RO having completed the requested 
development, complied with all requirements of the VCAA, 
and continued the 20 percent rating for the residuals of a 
lumbar spine injury, this matter is now returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has constant low back pain that is 
aggravated by prolonged bending, standing, and lifting 
over twenty pounds.  He experiences morning stiffness, but 
has no complaints of fatigability or lack of endurance.

3.  The veteran maintains a normal range of motion in his 
back with flexion to 80 degrees, extension to 30 degrees, 
lateral bending to 30 degrees on both sides, and rotation 
to 45 degrees in both directions.


CONCLUSION OF LAW

The criteria for a disability evaluation higher than 20 
percent for the residuals of a lumbar spine injury have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.16, 4.20, 4.27, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5299-5295 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it 
has given consideration to the provisions of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines 
the obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal and for the reasons expressed immediately 
below finds that the development of this claim has 
proceeded in accordance with the provisions of the law and 
regulations. 

VA has a duty under the VCAA to notify the veteran and his 
or her representative of any information and evidence 
needed to substantiate and complete a claim as well as to 
inform the veteran as to whose responsibility it is to 
obtain the needed information.  The veteran was informed 
of the requirements of the VCAA specifically and in detail 
in the Board's January 2001 remand, in a letter dated in 
May 2001, and in a supplemental statement of the case 
dated in March 2002.  The Board finds that the information 
provided to the veteran specifically satisfied the 
requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of the 
parties in obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirement of the 
VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  After reviewing the record, the 
Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical evidence 
and affording him two physical examinations.  It appears 
that all known and available medical records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Furthermore, the Board notes 
that the veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of the veteran's claim.  The veteran was given the 
opportunity to testify before an RO hearing officer and/or 
a member of the Board in connection with this claim, but 
he declined to do so.  He did request, however, that his 
testimony before an RO hearing officer in September 1995, 
regarding a previous request for an increased evaluation, 
be considered in this appeal.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  

Disability evaluations are determined by the application 
of the schedule of ratings which is based on average 
impairment of earning capacity.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various 
disabilities.  Where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The veteran's lumbar spine disability has been evaluated 
under the criteria of 38 C.F.R. Section 4.71a, Diagnostic 
Code 5295, as there is not a diagnostic code that sets 
forth criteria for assigning disability evaluations for 
the exact disability suffered by the veteran.  The Board 
notes that when an unlisted condition is encountered, it 
is permissible to rate that condition under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. 
§ 4.20.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" by using the 
first two digits of that part of the rating schedule which 
most closely identifies the part, or system, of the body 
involved and adding "99" for the unlisted condition.  See 
38 C.F.R. § 4.27.

Diagnostic Code 5295 allows for a 40 percent evaluation 
when there is evidence of severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending 
in a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of the 
joint spaces, or some of the above with abnormal mobility 
on forced motion.  A 20 percent evaluation is assigned 
when there is evidence of lumbosacral strain with muscle 
spasm on extreme forward bending and/or loss of lateral 
spine motion.

Lumbar spine disabilities may also be evaluated based on 
limitation of motion under Diagnostic Code 5292, 
intervertebral disc syndrome under Diagnostic Code 5293, 
and/or based on evidence of sacro-iliac injury and 
weakness under Diagnostic Code 5294.  38 C.F.R. 
Sections 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation 
for a disability using a limitation of motion diagnostic 
code.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  
The United States Court of Appeals for Veterans Claims 
(Court) interpreted these regulations in DeLuca v. Brown, 
8 Vet. App. 202 (1995), and held that all complaints of 
pain, fatigability, etc., shall be considered when put 
forth by a veteran.  In accordance therewith, the 
veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic code 5292.  It is important to note at 
this juncture that the evidence of record does not include 
any suggestion of intervertebral disc syndrome or sacro-
iliac injury.  Thus, the Board's discussion is limited to 
the criteria of Diagnostic Codes 5292 and 5295.

The record clearly shows that the veteran injured his 
lumbar spine in an inservice accident and has experienced 
low back pain since that injury.  He is treated 
periodically for complaints of increased pain and 
limitation.  At the time the veteran filed his claim for 
an increased rating in July 1997, he had just been 
discharged from physical therapy with decreased pain and 
no spasm in his low back.  His treatment records show that 
he reported his pain to be at the level of a two on a 
scale of one to ten, with ten being the worst possible 
pain.  Also, a series of five x-rays of the lumbar spine 
was taken in August 1997 and showed normal alignment and 
curvature of the spine as well as normally preserved disc 
spaces.

In January 1998, the veteran underwent VA examination and 
complained of constant low back pain, difficulty bending, 
and stiffness in the low back with cold weather.  He 
related avoiding standing and/or sitting for more than 
twenty minutes and lifting over twenty pounds.  Upon 
examination, the veteran was found to be in no acute 
distress and there were no abnormalities of the spine, 
including no evidence of pain, tenderness, discoloration 
or swelling.  He could flex to 90 degrees, extend to 35 
degrees, lateral bend in both directions to 35 degrees, 
and rotate in both directions to 40 degrees, with no 
objective evidence of painful motion, spasm, weakness, or 
tenderness.  The veteran was able to straight leg raise to 
90 degrees with no complaints of pain.  His musculature 
was normal, there were no postural abnormalities, he could 
heel and toe walk without difficulty, and there was no 
evidence of motor or sensory deficit.  The examiner 
diagnosed low back ache with a history of trauma and 
ordered magnetic resonance imaging (MRI) of the lumbar 
spine.  An MRI was performed in February 1998, and showed 
a normal lumbar spine with a small hemangioma on the L5 
vertebra.

The veteran submitted a report from an orthopedic consult 
dated in April 1998, which showed complaints of low back 
pain with two severe flare-ups since 1996; he related 
working as a maintenance-man.  Straight leg raise was 
negative at 60 degrees with left hamstring pain and 
diffuse pain in the right thigh.  The veteran was noted to 
stand upright with an increased lumbar lordosis.  The 
consult reviewed x-rays and reported that they were 
negative.  A diagnosis of chronic lumbosacral spine strain 
was rendered.

X-rays performed in May 1999 showed an essentially normal 
lumbosacral spine.  In September 1999, the veteran 
complained of lower back pain and knee pain limiting his 
ability to work.  There was evidence of pain with 
hyperextension of the spine and with lifting.  In August 
2000, the veteran again complained of low back pain 
limiting his ability to work.  There were no deformities 
found upon examination and the veteran had a normal range 
of spine motion, but there was some tenderness to 
palpation and complaints of pain with backward extension.

The veteran underwent VA examination in May 2001, and 
complained of constant pain in his lower back at the level 
of a four on a scale of one to ten with ten being the 
worst possible pain; he stated that he experienced flare-
ups of pain reaching the level of a nine about three or 
four times per day, each flare lasting thirty to forty 
minutes and sometimes lasting up to a full week.  He 
complained of morning stiffness in his lower back, but 
related not being aware of any weakness, fatigability or 
lack of endurance.  The veteran stated that his back was 
aggravated by prolonged bending, working in cold weather, 
standing in one position, and lifting over twenty pounds.  
He reported wearing a lumbar corset when performing heavy 
lifting, using a TENS unit about twice per week, and 
continuing to work full-time in the field of maintenance.  

Upon examination, the veteran was found to be in no 
apparent distress and appeared to be comfortable 
throughout the examination except for some low back 
tenderness.  He had a normal gait and his back was 
straight with no visible spasm.  The veteran could flex to 
80 degrees, extend to 30 degrees, lateral bend in both 
directions to 30 degrees, and rotate in both directions to 
45 degrees, all without any apparent pain or spasm.  There 
were no neurologic abnormalities.  A series of seven x-
rays was taken and showed a normal lumbar spine.  The 
examiner diagnosed lumbosacral strain, hyperextension, by 
history, and noted that the low back did not appear to be 
limited in motion by pain.  The examiner further noted 
that the only manifestations of a low back disability were 
the veteran's subjective complaints of pain with 
intermittent flare-ups.  The examiner found no objective 
manifestations of low back disability that would cause 
functional impairment nor did he find any evidence of 
incoordination as a result of a low back disability.  
Additionally, the examiner opined that the veteran's 
history of multiple jobs appeared to be multifaceted and 
not specifically a result of back symptoms.

The RO sought records regarding the veteran's application 
for Social Security Administration benefits; however, no 
records were located by the Social Security Administration 
and it advised the RO in October 2001, that the veteran 
had not been awarded benefits.

A treatment record dated in February 2002 shows that the 
veteran presented for a routine check of his back 
symptoms.  He related that pain occurred in his lower back 
only with strenuous activity and was not present on a 
daily basis.  There was no tenderness in the back upon 
examination and the veteran had straight leg raise to 80 
degrees.  The veteran was assessed to have chronic low 
back pain and his prescription medication was refilled.

Given the evidence as outlined above and considering the 
September 1995 testimony of the veteran in conjunction 
with his previous request for an increased rating, the 
Board finds that the veteran reports he experiences 
constant low back pain that is aggravated by prolonged 
bending, standing, and lifting over twenty pounds.  He 
further states that he has morning stiffness and 
intermittent flare-ups of pain, but has no complaints of 
fatigability or lack of endurance.  In contrast to these 
subjective descriptions of the back disability, actual 
examination demonstrates essentially a normal range of 
motion in his back and there is no objective evidence of 
functional impairment due to low back pain; there is no 
evidence of incoordination as a result of a low back 
disability.  The objective findings throughout the period 
on review are consistent in their failure to support the 
subjective complaints of significant or even severe daily 
impairment.  Accordingly, the Board finds that the 
assignment of a 20 percent evaluation under Diagnostic 
Code 5295 is rather generous as the criteria for that 
rating is the presence of muscle spasm on extreme forward 
bending and/or loss of lateral spine motion along with a 
diagnosis of lumbosacral strain.  There is no question 
that the veteran carries a diagnosis of lumbosacral 
strain, but there is absolutely no objective evidence of 
either muscle spasm or loss of lateral spine motion.  
Furthermore, there is no suggestion in the medical 
evidence that the veteran has any listing of his spine, 
marked limitation of forward flexion, osteoarthritic 
changes and/or narrowing or irregular joint spaces in his 
spine so as to warrant the assignment of a 40 percent 
evaluation under Diagnostic Code 5295.  There is no 
diagnosis of intervertebral disc disease and hence the 
provisions of Diagnostic Code 5293 are not for application 
on the facts of this case.

The only manifestations of a low back disability are the 
subjective complaints of pain.  The veteran's complaints 
of pain are considered in conjunction with the criteria of 
Diagnostic Code 5292 which allows for the assignment of 
disability evaluations based on limitation of motion.  
Specifically, a 40 percent evaluation is assigned when 
there is evidence of severe limitation of motion, a 20 
percent evaluation is assigned when there is evidence of 
moderate limitation of motion, and a 10 percent evaluation 
is assigned when there is evidence of slight limitation of 
motion.  The range of motion studies of record show that 
the veteran maintains a normal range of lumbar spine 
motion with his flexion recently limited to 80 degrees as 
opposed to the full range of 90 degrees.  Although the 
veteran asserts that he has constant pain in his lower 
back, there is minimal objective evidence of pain on 
motion and the most recent treatment note indicates that 
the veteran only has pain with strenuous activity.  
Additionally, the veteran does not complain of 
fatigability, lack of endurance, or weakness in his lumbar 
spine and there is no objective evidence of incoordination 
or functional impairment due to pain as a result of a low 
back disability.  Thus, when viewing the evidence as a 
whole, there is no objective basis to support the 
conclusion that the veteran has severe limitation of 
motion in the lumbar spine so as to warrant the assignment 
of a 40 percent evaluation.  In fact, it would be a 
stretch to find moderate limitation.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization that 
would render impractical the application of the regular 
schedular standards."

Although the veteran asserts that he has difficulty 
maintaining employment because of his service-connected 
back disability, he has not identified any specific 
factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings, and the 
Board has been similarly unsuccessful.  The veteran has 
not required frequent periods of hospitalization for his 
lumbar spine disability, treatment records are void of any 
finding of exceptional limitation beyond that contemplated 
by the schedule of ratings, and a VA examiner opined that 
the veteran's history of numerous jobs was not 
specifically due to back symptoms.  The Board does not 
doubt that limitation caused by low back pain with 
intermittent flare-ups would have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. 
Section 4.1 specifically states: "[g]enerally, the degrees 
of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 20 percent evaluation currently assigned for the 
veteran's low back disability more than adequately 
reflects the clinically established impairment experienced 
by the veteran and, as such, his request for an increased 
rating is denied.



ORDER

A disability evaluation higher than 20 percent for the 
residuals of a lumbar spine injury is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

